DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s respond filed on 12/07/2021 is acknowledged and entered.

Claims 1 and 3-20 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1 and 3-20 are currently pending. 

Election/Restrictions
Applicant’s election of Group I (Claims 1, 3-10, 17, and 18) in the reply filed on 12/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected invention is as follows: “applicants have elected the claims of Group |, claims 1, 3-10, 17, and 18 for prosecution at this time.”

Claims 11-16, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2021.
Further, with regard to the rejoinder as discussed in the previous Office Action (para. 6 bridging pgs. 5 and 6), applicant is reminded that as recognized by MPEP § 821.04(b), where That is in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Upon rejoinder of claims directed to a previously nonelected process invention, the restriction requirement between the elected product and rejoined process will be withdrawn.

Applicant’s election of species for a type of composition in the reply filed on 12/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected species for a type of composition is as follows: “applicants have elected the following species : Diclofenac- MitoQ, i.e., the ionic conjugate of claim 1 where D is a monovalent residue of diclofenac, A is the anionic form of a carboxylic acid, y and z are each 1, and Z+ is MitoQ (i.e., the compound of Formula (Il) where X is a monovalent moiety of a quinone and L is C10 alkylene). Diclofenac-MitoQ conjugate is described, for example, in Example 18 on page 66 of the instant specification.”  The elected species is interpreted as follows: the variable 
    PNG
    media_image1.png
    53
    91
    media_image1.png
    Greyscale
 is 
    PNG
    media_image2.png
    133
    174
    media_image2.png
    Greyscale
and the variable 
    PNG
    media_image3.png
    45
    50
    media_image3.png
    Greyscale
/
    PNG
    media_image4.png
    67
    181
    media_image4.png
    Greyscale
 is 
    PNG
    media_image5.png
    343
    486
    media_image5.png
    Greyscale
.

Claims 5 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2021.

Accordingly, claims 1, 3, 4, 6-10, and 17 are under consideration in this Office Action.

Priority
This present application is a 371 of  PCT/US2018/064072 that was filed on 12/05/2018.  PCT/US2018/064072 claims priority to a provisional application 62/594,826 that was filed on 12/05/2017.  Therefore, this application has an effective filing date of 12/05/2017 for prior art searches.

Allowable Subject Matter
Claims 1, 3, 4, 6-10, and 17 are allowable.

The following is a statement of reasons for the indication of allowable subject matter:  
The instant claims 1, 3, 4, 6-10, and 17 are allowable for the reason that the cited prior arts do not teach or fairly suggest the presently claimed product, i.e. an “ionic conjugate has a structure of Formula (I): 
    PNG
    media_image6.png
    47
    171
    media_image6.png
    Greyscale
” where the variables are specifically defined as recited by instant claim 1.

Claims 1, 3, 4, 6-10, and 17 are allowable. Claims 5 and 18 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of species for a type of composition, as set forth in the Office action mailed on 10/07/2021, is hereby withdrawn and claims 5 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Since the process claims 11-16, 19, and 20 are eligible for rejoinder (see para. 5 above), they are being examine for patentability under 37 CFR 1.104.



Claims 1-10, 17 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11-13, 19, and 20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 14-16 are, directed to the invention(s) of a process does not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 10/07/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (US Patent 7,232,809 B2).
For claims 14-16, Murphy et al. exemplified a method of making compound 1 (
    PNG
    media_image7.png
    216
    343
    media_image7.png
    Greyscale
) (see Example 1 on col. 9-11).  The method comprises reacting compound 2 (
    PNG
    media_image8.png
    147
    319
    media_image8.png
    Greyscale
) (refers to instant claimed step ‘(a) providing a pharmaceutically active agent’ of claim 14) with butanone containing triphenylphosphine (refers to instant claimed step ‘(b) contacting the pharmaceutically active agent with one or more compounds comprising a phosphonium group under conditions suitable to form an ionic conjugate’ of claim 14; and instant claim 16) (see col. 5, line 54 thru col. 6, line 47; and col. 11, lines 15-23).  Murphy et al. also demonstrate the anti-oxidant efficacy of compound 1 by incubating with rat brain homogenates (see col. 12, line 60 thru col. 13, line 43) and Table 1 on col. 13 compares the IC50 values for inhibition of lipid peroxidation with native Vitamin E (α-improving cell membrane penetration’ of instant claim 15).
Therefore, the methods of Murphy et al. do anticipate the instant claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
February 25, 2022